DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 11 December 2019. The references have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation "match filter" in line.  There is insufficient antecedent basis for this limitation in the claim. A match filter is not claimed in either Claim 1, Claim 7 or Claim 11.
Claim 13 recites the limitation "unit sequences" in line 1.  There is insufficient antecedent basis for this limitation in the claim. A unit sequence is not claimed in either Claim 1, Claim 7 or Claim 11.
Claim 14 is dependent on claim 11 and subject to the same rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (Davis, US PGPub 2018/0252809) in view of Hu et al. (Hu, Optimal Mismatched Filter Bank Design for MIMO Radar via Convex Optimization).
	Referring to Claim 1, Davis teaches a down-converter (Fig. 11b #1150 (Rf mixer); [0054]) configured to extract the raw-analog-signal from the carrier wave; an analog-to-digital converter (Fig. 11b #1156; [0054]) configured to derive a raw-digital-signal from the raw-analog-signal; a plurality of filter units (Fig. 11c [0055-0056]), each filter unit associated with a different one of the digital-transmitter-signals, operable on the raw-digital-signal and configured to identify reflection-event sequences in the raw-digital-signal; and a time-frequency transform sub-unit ([0055-0056] FFT), configured to identify a frequency associated with a reflection-event sequence; See additionally [0023-0027] and [0096]; but does not explicitly disclose nor limit wherein each filter unit comprises a mismatch filter having predetermined filter coefficients and 
	However, Hu teaches the use of an optimal mismatch filter bank for the suppression of  sidelobe levels in a MIMO radar; see abstract for example. 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Davis with the mismatch filter as taught by Hu so as it has shown to provide improvement in both PSL and PCCL.
	Referring to Claims 2 and 16, Davis as modified by Hu teaches wherein each filter unit further comprises a match filter configured to cross-correlate the raw-digital-signal with the respective transmitter-signal; [0055].
	Referring to Claims 3 and 17, Davis as modified by Hu teaches wherein the match filter cross-correlates the raw-digital-signal with the respective transmitter-signal by comparing sections of the raw-digital-signal with the unit- sequence of the respective digital-transmitter-signal; [0055].
	Referring to Claims 4 and 18, Davis as modified by Hu teaches wherein the mismatch filter is further designed to maximise the signal-to-noise-ratio, SNR, for the reflection event, thereby providing a correlation function between the raw-digital-signal and the respective transmitter-signal; Hu teaches controlling the SNRL in the Abstract.
	Referring to Claims 5 and 19, Davis as modified by Hu teaches a coherent adder operable on the raw-analog- signal; [0072].
	Referring to Claims 6 and 20, Davis as modified by Hu teaches wherein the time-frequency transform sub-unit is configured to perform fast Fourier transforms, FFT; [0036] and [0055].

	Referring to Claim 8, Davis as modified by Hu a target-detection unit, configured to localise targets from the angle, an output of the time-frequency transform sub-unit, and a reflection-event sequence; [0003], [0041] and [0055].
	Referring to Claim 9, Davis as modified by Hu teaches comprising r receiver units and operable with a group of up to M transmitters, wherein each receiver unit comprises at least M filter units, each associated with a different one of the group of transmitters and having predetermined filter coefficients derived for the respective digital-transmitter-signal; [0054].
	Referring to Claim 10, Davis as modified by Hu a respective transmitter circuit for use in each of the plurality of transmitters; Fig. 3.
	Referring to Claim 15, Davis as modified by Hu teaches a down-converter configured to extract the raw-analog-signal from the carrier wave; an analog-to-digital converter configured to derive a raw-digital-signal from the raw-analog-signal; a plurality of filter units, each filter unit associated with a different one of the digital-transmitter-signals, operable on the raw-digital-signal and configured to identify reflection-event sequences in the raw-digital-signal; a time-frequency transform sub-unit, configured to identify a frequency associated with a reflection-event sequence; and an angle-calculation-unit configured to determine an angle between a target object and a reference direction; wherein each filter unit comprises a mismatch filter having predetermined filter coefficients and designed to reduce the magnitude of side-lobes associated with a reflection-event-sequence in the raw-digital-signal; See citations of Claim 1 and Claim 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646